In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-087 CR

____________________


ANTHONY RAMOS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 05-01-00527-CR




MEMORANDUM OPINION
	Anthony Ramos entered a non-negotiated guilty plea to an indictment for the second
degree  felony  of  aggravated  assault  with  a  deadly  weapon.   See  Tex.  Pen.  Code  Ann.
§ 22.02(a)(2) (Vernon Supp. 2006).  The trial court convicted and sentenced Ramos to ten
years of confinement in the Texas Department of Criminal Justice Correctional Institutions
Division.  The trial court certified that this is not a plea-bargain case, and the defendant has
the right of appeal.  See Tex. R. App. P. 25.2(d).
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On September 28, 2006, Ramos was given
an extension of time in which to file a pro se brief.  We received no response from the
appellant.
	As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741, 744 (Tex. Crim. App. 1994).  The required admonishments appear
in the record.  See Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon Supp. 2006).  Ramos
signed a judicial confession and in open court admitted to having committed the offense.  He
has not contested the voluntariness of his guilty plea.
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  The trial court's judgment is affirmed. (1)
	AFFIRMED.

						______________________________
							STEVE MCKEITHEN
							         Chief Justice

Submitted on January 9, 2007
Opinion Delivered January 17, 2007
Do Not Publish 
Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appellant may challenge our decision in the case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.